 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                        EASTERN DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,          CASE NO. 1:18-CR-00038-LJO-SKO
 9
                                  Plaintiff,            STIPULATION TO CONTINUE TRIAL;
10                                                      FINDINGS AND ORDER
                           v.
11                                                      DATE: June 4, 2019
     PEDRO ORTIZ-CRUZ,                                  TIME: 8:30 a.m.
12                                                      COURT: Hon. Lawrence J. O'Neill
                                 Defendant.
13

14                                               STIPULATION
15          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

16 through defendant’s counsel of record, hereby stipulate as follows:

17          1.     By previous order, this matter was set for trial on June 4, 2019.

18          2.     By this stipulation, defendant now moves to continue the trial until October 22, 2019, and

19 to exclude time between June 4, 2019, and October 22, 2019.

20          3.     Defense counsel has filed a motion to vacate the defendant’s underlying state conviction

21 pursuant to California Penal Code §1473.7 in People v. Pedro Ortiz, PA079579, Los Angeles County

22 Superior Court, San Fernando Division. Said motion is premised on the Central District of California’s

23 findings that the law enforcement officer involved in Mr. Ortiz Cruz’s case fabricated probable cause in

24 cases similar to his. The motion is set for hearing on May 24, 2019 at 8:30 a.m.

25          4.     In addition, counsel for Ortiz-Cruz plans to file a Motion to Suppress defendant’s

26 statements to the Merced County Sheriffs Department on June 26, 2017 and requires time to research,
27 draft, and file the motion.

28          5.     Defense counsel is currently preparing for trial in U.S. v. Daniel Villanueva, 1:17-cr-198-


      STIPULATION AND [PROPOSED] ORDER TO CONTINUE      1
30    TRIAL
 1 LJO, set to begin on May 7, 2019, a task that will consume most of her time during the month of May.

 2          6.      Mr. Ortiz-Cruz believes that the ends of justice require this continuance so he has

 3 additional time to pursue his collateral attack, which, he believes could result in the dismissal of the

 4 current charges. The parties request this continuance with the intention of conserving time and resources

 5 for both the parties and the Court. The parties agree that the delay resulting from the continuance shall

 6 be excluded in the interests of justice, including but not limited to, the need for the period of time set

 7 forth herein for effective defense preparation, defense investigation, and plea negotiation purposes

 8 pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties also agree that the

 9 delay resulting from the continuance shall be excluded because it results from “other proceedings”—
10 specifically the motion to collaterally attack Ortiz-Cruz’s underlying state conviction—involving Ortiz-

11 Cruz and therefore the time is excluded pursuant to 18 U.S.C. 3161(h)(1).

12          7.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.
      Dated: April 24, 2019                                   MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ ROSS PEARSON
18                                                            ROSS PEARSON
                                                              Assistant United States Attorney
19

20    Dated: April 24, 2019                                   /s/ VIRNA L. SANTOS
                                                              VIRNA L. SANTOS
21
                                                              Counsel for Defendant
22                                                            PEDRO ORTIZ-CRUZ

23

24                                          FINDINGS AND ORDER

25
     IT IS SO ORDERED.
26
        Dated:     April 25, 2019                             /s/ Lawrence J. O’Neill _____
27                                                 UNITED STATES CHIEF DISTRICT JUDGE
28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        2
30    TRIAL
